COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
IN RE: NICHOLAS BONACCI, 
 
                Relator.


§
 
§
 
§





No.
    08-12-00008-CV
 
AN ORIGINAL
    PROCEEDING
 
IN MANDAMUS




 








 


§
 
§
 


 






 



MEMORANDUM OPINION
 
Relator,
Nicholas Bonacci has filed a petition for writ of mandamus, pro se requesting that this Court order
the Honorable Patricia Macias, Judge of the 388th Judicial District Court of El
Paso County, Texas to deny the real-party-in-interest’s request for dispersal
of funds, and other judgment enforcement actions, during the pendency of
Relator’s appeal.  Relator has also filed
a motion seeking emergency or temporary relief, asking this Court to stay all
further proceedings in the underlying case during the appeal.
Mandamus
will issue only to correct a clear abuse of discretion.  See
Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)(orig.
proceeding).  In addition, there must be
no other adequate remedy at law available to the relator.  See In
re McAllen Med. Cent., 275 S.W.3d 458, 464-65 (Tex. 2008)(orig.
proceeding).  Based on the petition and
record before us, Relator has failed to establish that he is entitled to relief
by writ of mandamus.  See Tex.R.App.P.
52.8.  The petition, and the
related motion for emergency or temporary relief are therefore denied.
                                                                        GUADALUPE
RIVERA, Justice
January 18, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.